Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Support for amended claims are found in fig. 14, paragraphs 143-160 of published specification. 
	Regarding features of independent claims 1 and 8, cited prior art Sarrasin, U.S. Pat. App. Pub. 2013208030 discloses a display device comprising:
a display area including a plurality of pixels arranged in a matrix (fig. 4, paragraph 51, pixels arranged in M x N area); and
a driver configured to drive the pixels based on an image signal (fig. 5, CTRL circuit configured to drive pixels, paragraph 73, 74), wherein
each of the pixels includes a light emitting element (fig. 3, OLED, paragraphs 41-43) and a drive transistor (fig. 2, fig. 3, paragraph 12, control transistor Qc) to control a current value to the light emitting element,
the drive transistor and the light emitting element are connected in series between a first power potential and a second power potential having a potential different from the first power potential (fig. 3, Vdd and VkM, paragraphs 43-45).
Sarrasin further discloses adjusting average brightness of display device by adjusting dimming control signal to control duty cycle of LED elements (paragraph 47).

However, regarding independent claim 1 and dependent claims thereof, none of cited prior arts along or in combination discloses as a whole: the image signal to drive the pixels includes a first luminance data and a plurality of second luminance data, the first luminance data is based on an average value of gradation values of the plurality of pixels included in one area of the display area divided into a plurality of areas, the first luminance data is common among each of the plurality of pixels included in said one area, each of the plurality of second luminance data is based on a difference between the gradation value of each of the plurality of pixels included in said one area and the 
Similarly, regarding independent claim 8 and dependent claims thereof, none of cited prior arts along or in combination discloses as a whole: wherein the image signal to drive the pixels includes a first luminance data and a plurality of second luminance data, the first luminance data is based on an average gradation value of gradation values of the plurality of pixels included in one area of the display area divided into a plurality of areas, the first luminance data is common among each of the plurality of pixels included in said one area, each of the plurality of second luminance data is based on a difference between the gradation value of each of the plurality of pixels included in said one area and the average value, respectively, wherein the second luminance data in one pixel included in said one area and the second luminance data in another one pixel included in said one area are independent of each other, and the driving includes: controlling a common luminance time of the pixels included in said one area based on the first luminance data; and controlling a current value to be supplied to the luminance element of each of the pixels included in said one area based on the second luminance data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEIJIE SHEN/Examiner, Art Unit 2694    



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694